.l>.b)[\)

\COO\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:17-cv-00700-RSL Document 118 Filed 09/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

ALICE MIKELSEN, Surviving Spouse, and
SUSAN PAGE, as Personal Representative
for ARTHUR MELVIN MIKELSEN,
Deceased,

Plaintiffs,

v.
AIR & LIQUID SYSTEMS
CORPORATION, et al.,`

Defendants

 

NO. 2:17-cv-OO700-RSL

[P-RQPQS-ED.] STIPULATION AND
ORDER OF DISMISSAL OF
DEFENDANT INGERSOLL-RAND
COMPANY

STIPULATION

The above-captioned plaintiffs and defendant lngersoll-Rand Company stipulate to the

entry of the following Order of Dismissal Without further Notice, With prejudice and without

costs to either party, reserving to plaintiH`s all plaintiffs’ rights of action, claims, and demands

against any and all other parties.

DATED this 26th day of September, 2018.

SCHROETER, GOLDMARK & BENDER

s/Thomas J. Breen

Thomas J. Breen, WSBA No. 34574
Kristin Houser, WSBA No. 7286
Attorneys for Plaintiffs

EPRO'POS‘ED] STIPULATION AND ORDER OF

DISMISSAL OF DEFENDANT INGERSOLL RAND

COMPANY- l
No. 2:17-cv~00700-RSL

GORDON REES SCULLY
MANSUKHANI, LLP

S/Mark B. Tuvim

Mark B. Tuvim, WSBA No. 31909
Kevin J. Craig, WSBA No. 29932
Attorney for Ingersoll-Rand Company

GORDON REES SCULLY
MANSUKHANI, LLP

701 5th Avenue, Suite 2100
Seattle, WA 98104
Telephone: (206) 695-5100
Facsimile: (206) 689-2822

 

.|>L»JN

\OOQ\]O\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

1132620/390808

 

v.l

Case 2:17-cv-OO700-RSL Document 118 Filed 09/26/18 Page 2 of 2

ORDER OF DISMISSAL
THIS MATTER having come on regularly for hearing before this Court upon the

foregoing Stipulation, and the Court being fully advised in the premises

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
that plaintiffs’ claims against defendant Ingersoll-Rand Company, its predecessors,
successors, subsidiaries, parents, affiliated entities, directors and officers, are dismissed with

prejudice and without costs to either party, reserving to plaintiffs all plaintiffs’ right of action,
claims, and demands against any and all other parties.
DONE lN OPEN COURT this Zna day of il § XL“!§ ,2018.

IZM/d§(a)w(

HONORABLE ROBERT S. LASNIK
United States District Court Judge

Presented by:

SCHROETER, GOLDMARK & BENDER

s/Thomas J. Breen
Thomas J. Breen, WSBA No. 34574
Kristin Houser, WSBA No. 7286

Attorneys for Plaintiffs

GORDON REES SCULLY MANSUKHANI

s/Mark B. Tuvim

Mark B. Tuvim, WSBA No. 31909
Kevin J. Craig, WSBA No. 29932
Attorneys for Ingersoll-Rand Company

GORDON REES SCULLY

MANSUKHANI, LLP
['PRSP€S'E'B]' STIPULATION AND ORDER OF 701 5th AVeIlu€, Suite 2100
DISMISSAL OF DEFENDANT INGERSOLL RAND Seattle, WA 98104
COMPANY' 2 Telephone: (206) 695-5100

NO. 2117-CV-00700-RSL Facsimile: (206) 689-2822

 

